

Exhibit 10. a


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated and effective this 1st day
of April, 2008, is by and between First Bancorp, a North Carolina corporation
(the “Company”), and John S. Long (the “Employee”).  References to the “Company”
herein shall be deemed to refer to the Company and its subsidiaries taken as a
whole, unless the context requires or this Agreement provides otherwise.
 
The Company desires to employ the Employee, and the Employee desires to be
employed by the Company, on the terms and subject to the conditions hereinafter
set forth.  Accordingly, in consideration of employment, the compensation the
Company agrees to pay the Employee, the mutual covenants contained herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties mutually agree as follows:
 
1.           Employment and Term.  Commencing on the date hereof, the Company
(or one of its subsidiaries) will employ the Employee, and the Employee will be
employed by the Company, as an Executive Vice President and Regional Executive
for a term of three (3) years, unless sooner terminated as hereinafter
provided.  The term of this Agreement shall automatically be extended for an
additional period of one (1) year on each anniversary of the date of this
Agreement unless either party gives the other written notice on or prior to such
anniversary date that such extension will not occur.
 
2.           Duties.  The Employee shall at all times faithfully and diligently
perform the Employee’s obligations under this Agreement and shall act in the
best interests of the Company and its affiliates.  The Employee’s duties
hereunder shall be to act in such office or capacity as the Company may direct
or change from time to time, and the Employee shall perform all duties necessary
or advisable in order to carry out such functions of such office in an efficient
manner.  The Employee shall, during the term of the Employee’s employment
hereunder, devote the Employee’s full time, best efforts and ability, skill, and
attention exclusively to the furtherance of the business objectives and
interests of the Company and its affiliates during such hours and in such a
manner as is generally customary for the employees of the Employee’s position in
businesses of the Company’s type.
 
3.           Compensation.
 
(a)           Salary.  As compensation for the services and agreements described
herein, the Company shall pay the Employee an annual base salary of not less
than $175,000, payable in accordance with the customary payroll practices of the
Company.  The Employee’s salary shall be subject to increase upon annual reviews
of the Employee’s performance.  The Employee will receive an annual increase
that is at least as much as any percentage increase in the U.S. Consumer Price
Index during the twelve (12) months preceding the date of the Employee’s annual
review.  Any such increase will be considered in determining the Employee’s base
salary for all purposes hereunder.  The Employee shall also be eligible for
bonuses, to be awarded from time to time in accordance with policies and
procedures established by the Company and applicable to its officers having
positions similar to that of the Employee.  In particular, the Employee will
initially be eligible to participate in the Company’s annual incentive plan (the
“AIP”) adopted by the Company in January 2007, and the Employee’s target bonus
under the AIP will be 25% of base salary during Employee’s first year of
participation in the AIP, subject to the terms of the AIP.
 
(b)           Reimbursement of Expenses.  The Company shall pay or reimburse the
Employee for all reasonable and necessary travel and other expenses incurred by
the Employee in performing the Employee’s obligations under this Agreement;
provided, however that the Employee shall present to the Company from time to
time an itemized account of such expenses in any form required by the
Company.  The Company further agrees to furnish the Employee with such other
assistance and accommodations as shall be suitable to the character of the
Employee’s position with the Company and adequate for the performance of the
Employee’s duties hereunder.
 

 
Page 44

--------------------------------------------------------------------------------

 

(c)           Fringe Benefits.  The Employee shall be entitled to such
insurance, pension, profit-sharing and other benefit plans as are or may be
available generally to the employees of the Company to the extent permitted by
applicable laws or government regulations.  The Employee will also be eligible
for participation in the Company’s Supplemental Executive Retirement Plan and
the Company’s Stock Option Plan.  The Employee will receive an initial grant of
5,000 options under the Company’s Stock Option Plan on the date hereof, the
terms of which shall be comparable to options granted generally to existing
senior officers of the Company.
 
(d)           Leave.  The Employee shall be entitled to reasonable time off for
vacation, sick leave, bereavement leave, jury duty and military obligations as
are or may become available to the employees of the Company in positions similar
to those of the Employee, as provided by the Company’s policies as they may be
in effect from time to time.
 
4.           Termination.  In addition to the termination of the term (or any
renewal thereof) specified in Section 1, employment may be terminated under any
of the following provisions:
 
(a)           The employment of the Employee under this Agreement may be
terminated immediately by the Company if the Company finds that the Employee
shall have (i) demonstrated gross negligence or willful misconduct in the
execution of the Employee’s duties, (ii) committed an act of dishonesty or moral
turpitude, (iii) been convicted of a felony or (iv) violated the provisions of
Section (d) or Section (e) hereof.  All future compensation and benefits not
then accrued will automatically terminate if the Employee is terminated under
this Section 4(a).
 
(b)           The employment of the Employee under this Agreement shall be
automatically terminated on the date of the Employee’s death.
 
(c)           The Company may terminate the Employee’s employment hereunder for
any reason other than as provided in Sections 4(a) and (b), but in such case
Company shall be obligated to pay the Employee’s base salary to the Employee for
the remainder of the term specified in Section 1 (the “Remaining
Term”).  Notwithstanding the foregoing, in the event the Employee is a
“Specified Employee” (within the meaning of Treasury Regulation §1.409A-1(i))
and to the extent required by the applicable regulations, no payment shall be
made to the Employee under Section 4(c) prior to the first day of the seventh
month following the Employee’s “Separation from Service” (within the meaning of
Treasury Regulation §1.409A-1(h)).
 
(d)           Employment hereunder may be terminated voluntarily by the Employee
on forty-five (45) days’ written notice to the Company’s Chief Executive Officer
or Chairman of the Company’s Board of Directors, in which case the Employee will
receive his compensation, vested rights and the employee benefits accrued
through the date of termination of employment.
 
5.           Other Obligations.  All payments and benefits to the Employee under
this Agreement shall be subject to the Employee’s compliance with the following
provisions:
 
(a)           Assistance in Litigation.  While employed by the Company or any of
its subsidiaries and for a period of three (3) years after termination of such
employment, the Employee shall, upon reasonable notice, furnish such information
and proper assistance to the Company as may reasonably be required by the
Company in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party.  In connection with such assistance,
if substantial effort or expense is required of the Employee after the
termination of the Employee’s employment hereunder, the Company will pay
reasonable compensation to the Employee and will reimburse him for reasonable
out-of-pocket expenses.
 
(b)           Board Membership.  During the term of this Agreement, the Employee
shall be an active member of the Company’s local advisory board and shall
receive $1,000 per month for his service on such board, for three years after
the date of this Agreement, after which the Employee shall receive the board
fees paid to all other advisory board members.
 

 
Page 45

--------------------------------------------------------------------------------

 

(c)           Long-Term Disability.  If the Employee has become disabled as
determined under the Company’s long-term disability plan or policy then in
effect and is terminated from active employment with the Company or any of its
subsidiaries, then the Employee shall be paid the compensation set forth in
Section 4(c); provided that such payments shall be reduced by any benefits
received by the Employee under the Company’s long-term disability plan or
policy.  Additionally, if such a circumstance occurs, the Employee acknowledges
and agrees that the Employee is under an affirmative duty to actively seek and
accept reasonable alternative employment following termination.  Any
compensation received by the Employee following such termination or compensation
earnable with reasonable diligence will be deducted from any compensation due
the Employee under this Agreement or such long-term disability plan or
policy.  In the event the Employee fails to seek reasonable alternative
employment after such termination, the Company’s obligation to pay future
compensation shall cease.
 
(d)           Confidential Information.  The Employee acknowledges that in the
course of the Employee’s employment, the Employee will acquire knowledge of
trade and business secrets and other confidential data of the Company, its
subsidiaries and affiliates.  Such trade and business secrets and other
confidential data may include, but are not limited to, confidential product
information, methods by which the Company proposes to compete with its business
competitors, strategic plans, confidential reports prepared by business
consultant(s) and similar information relating to the Company’s, its
subsidiaries’ or its affiliates’ products, customers and operations. The
Employee acknowledges and agrees that any resulting restrictions on the
Employee’s activities are required for the reasonable protection of the
Company.  The Employee agrees not to knowingly disclose or reveal to any
unauthorized person such confidential business secrets or other confidential
data while employed by the Company or any of its subsidiaries and for a period
of two (2) years after the termination of such employment.  Upon expiration or
termination of the Employee’s employment by the Company, the Employee agrees to
return to the Company all documents (both originals and copies), including
without limitation customer lists, books and records, form agreements, manuals
and other information (in whatever form such information may exist, whether
written, recorded, in magnetic media, or other form) that comes into the
Employee’s possession during, by virtue of or in the course of the Employee’s
employment and that are in any way connected with or related to the business of
the Company or any of its subsidiaries or affiliates.
 
(e)           Noncompetition Covenants and Other Covenants For Protection of the
Company.  During the term of Employee’s employment hereunder and during the
period following the termination of such employment specified below as the
“Restricted Period” (such period not to include any period(s) of violation or
period(s) of time required for litigation to enforce the covenants herein),
Employee separately covenants for the benefit of the Company as follows:
 
(i)          Employee shall not be employed by, participate or engage in any
activity or business which is in competition with the business of the Company,
or any of its subsidiaries and affiliated companies, including acting, either
singly or jointly or as agent for, or as an employee of, any person or persons,
firm or corporation (as a director, shareholder or investor, partner,
proprietor, principal agent, independent contractor, representative, consultant
or otherwise), in the “Restricted Territory” (as defined below); provided
further, however, that for the period following the termination of Employee’s
employment with the Company, Employee may be employed or associated with a
business in competition with the Company to the extent that such employment or
association does not involve Employee (i) working in a capacity related to the
work he did for the Company; or (ii) utilizing any contacts or knowledge of
trade and business secrets or other confidential data of the Company.  Ownership
by Employee of 5% or less of the outstanding capital stock of any corporation
which is actively publicly traded will not be a violation of this covenant;
 
(ii)          Employee covenants that Employee will not employ or assist others
by active solicitation to recruit and employ employees of the Company or any of
the Company’s subsidiaries or affiliate companies; and
 
(iii)          Employee agrees that Employee will not, directly or indirectly,
on behalf of himself or any third party, make any sales contacts with, or
actively solicit business from any customer of the Company or its subsidiaries
or affiliate companies with whom Employee had any substantial or nonincidental
contact or communications for two years prior to Employee’s termination of
employment with the Company, for any products or services competitive with those
offered by the Company or its subsidiaries or affiliated companies within the
“Restricted Territory” (as defined below).
 

 
Page 46

--------------------------------------------------------------------------------

 

 
 
The “Restricted Period” following termination of employment during which
Employee will observe the covenants contained in this Section 5(e) shall be (A)
one (1) year following termination of employment under Section 4(a) of this
Agreement, (B) two years (2) if Employee voluntarily terminates his employment
hereunder, and (C) through the end of the Remaining Term (as defined in Section
4(c) hereof) if employment is terminated pursuant to Section 4(c).
 
“Restricted Territory” is defined as the area located within (A) the cities of
Cheraw and Florence in the State of South Carolina, and (B) the 50-mile radius
around each such city.
 
Notwithstanding the foregoing, the aforesaid limitations on Employee contained
in this Section 5(e) shall be null and void if Employee’s employment hereunder
is terminated within one year following a Change in Control (as defined in
Section 8 hereof).
 
(f)           It is further understood and agreed that the Company’s right to
require Employee to keep confidential information secret or not to compete
against the Company for the agreed upon period shall not be in lieu of the
Company’s right to monetary damages in the event Employee is in breach of any
obligation contained in this Agreement, and that in the event of any breach or
threatened breach of any of these covenants, the Company may either, with or
without pursuing any action for damages, obtain and enforce an injunction
prohibiting Employee from violating said covenants.
 
(g)           The parties hereby agree that all of the above obligations in this
Section 5 are reasonable in nature and are designed to reasonably protect the
Company’s interests.
 
(h)           The parties intend the restrictions on competition contained in
this Section 5 to be completely severable and independent, and any invalidity or
unenforceability of any one or more such restrictions or requirements shall not
render invalid or unenforceable any one or more of the other restrictions or
requirements.  The Company shall have the right to limit, unilaterally, the
scope of any provision of this Section 5 to ensure the enforceability of
Employee’s agreement not to compete with the Company.
 
6.           Source of Payment.  Subject to the terms of any employee benefit
plan established by the Company and except as otherwise provided by law, all
payments provided under this Agreement shall be paid in cash from the general
funds of the Company, and no special or separate fund shall be established, and
no other segregation of assets shall be made to assure payment.  The Employee
shall have no right, title or interest whatsoever in or to any investments which
the Company may make to aid the Company in meeting its obligations
hereunder.  Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind for
the benefit of the Employee.  To the extent that any person acquires a right to
receive payments from the Company hereunder, such right shall be no greater than
the right of an unsecured creditor of the Company.
 
7.           Payments by Company.  If the Company shall find that any person to
whom any amount is or was payable hereunder is unable to care for the Employee’s
affairs because of illness or accident, or is a minor, or has died, then the
Company, if it so elects, may direct that any payment due him or the Employee’s
estate (unless a prior claim therefor has been made by a duly appointed legal
representative) or any part thereof be paid or applied for the benefit of such
person or to or for the benefit of such person’s spouse, children or other
dependents, an institution maintaining or having custody of such person, any
other person deemed by the Company to be a proper recipient on behalf of such
person otherwise entitled to payment, or any of them in such manner and
proportion as the Company may deem proper.  Any such payment shall be in
complete discharge of the liability of the Company therefor.
 
8.           Change in Control.
 

 
Page 47

--------------------------------------------------------------------------------

 

(a)           If a “Change in Control” occurs while the Employee is employed by
the Company and the Employee’s employment is terminated by the Company or the
Employee for any reason or no reason within twelve (12) months after the Change
in Control, the Company shall pay the Severance Payment provided in Section 8(b)
to the Employee within ten (10) days of the date of termination of the
Employee’s employment (except as otherwise set forth herein), provide benefits
pursuant to Section 8(c) and cause the acceleration of vesting of benefits
described in Section 8(d) to occur; provided, however, that the termination of
the Employee’s employment shall not be deemed due to a Change in Control and the
Employee shall have no rights under this Section 8 if such termination of
employment is (i) pursuant to Section 4(a) or (ii) due to the Employee’s death
pursuant to Section 4(b), the Employee’s disability pursuant to Section 5(c) or
the Employee’s retirement in accordance with the Company’s then existing
retirement policies.  Notwithstanding the foregoing, in the event the Employee
is a “Specified Employee” (within the meaning of Treasury Regulation
§1.409A-1(i)), no payment shall be made to the Employee under Section 8(b) prior
to the first day of the seventh month following the Employee’s “Separation from
Service” (within the meaning of Treasury Regulation §1.409A-1(h)).
 
In the event of successive Changes in Control, the provisions of this Agreement
shall apply with respect to each Change in Control.  All references to the
Company in this Section 8 shall also be to the Company’s successors and assigns
of the Company, whether in connection with a Change in Control or otherwise.
 
(b)           Employee’s Severance Payment shall be an amount equal to the
lesser of (i) two point nine (2.9) times the amount of Employee’s base salary in
effect on the date of the Change in Control and (ii) the product of 2.99 and the
“base amount” as defined in Section 280G(b)(3) of the Internal Revenue Code of
1986, as amended, and applicable rules and regulations thereunder (the
“Severance Payment”).
 
(c)           The Company shall provide to the Employee and the Employee’s
spouse or other qualified dependents, at a cost to the Employee no greater than
the cost of such benefits to the Employee at the time of the Change in Control,
such hospitalization, health, medical and dental insurance benefits as were
available to the Employee (and the Employee’s spouse or qualified dependents)
immediately prior to the Change in Control until the earlier to occur of (i) two
(2) years following the date of the Change in Control or (ii) the Employee
accepting employment pursuant to which the Employee is eligible for comparable
health insurance benefits.
 
(d)           Any non-vested option to purchase securities of the Company will
vest and become immediately exercisable upon a Change in Control.
 
(e)           “Control” means the power, directly or indirectly, to direct the
management or policies of the Company or to vote forty percent (40%) or more of
any class of voting securities of the Company.  “Change in Control” shall mean a
change in Control of the Company, except that any merger, consolidation or
corporate reorganization in which the owners of the capital stock entitled to
vote (“Voting Stock”) in the election of directors of the Company prior to said
combination own sixty-one percent (61%) or more of the resulting entity’s Voting
Stock shall not be considered a Change in Control for the purpose of this
Agreement; provided, that, without limitation a Change in Control shall be
deemed to have occurred if (i) any “person” (as that term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934), other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, is or becomes the beneficial owner (as that term is used in Section
13(d) of the Securities Exchange Act of 1934), directly or indirectly, of
thirty-three percent (33%) or more of the Voting Stock of the Company or its
successors; (ii) during any period of two (2) consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the
Company or its successors (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof; provided, that any person who becomes a
director of the Company after the beginning of such period whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board shall be considered a member of the Incumbent Board; or (iii)
there occurs the sale of all or substantially all of the assets of the
Company.  Notwithstanding the foregoing, no Change in Control shall be deemed to
occur by virtue of any transaction which results in the Employee, or a group of
persons including the Employee, acquiring, directly or indirectly, thirty-three
percent (33%) or more of the combined voting power of the Company’s outstanding
securities.  For purposes of this Section 8(e), references to the “Company”
shall be deemed to refer to First Bancorp only, and not to its subsidiaries.
 

 
Page 48

--------------------------------------------------------------------------------

 

 
 
9.           Modification and Waiver.
 
(a)           Amendment of Agreement.  This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.
 
(b)           Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term and condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
10.           Severability.  If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect.  If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
 
11.           General Provisions.
 
(a)           Assignability.
 
(i)          Neither this Agreement nor any right or interest hereunder shall be
assignable by the Employee, the Employee’s beneficiaries, or legal
representatives without the Company’s prior written consent.
 
(ii)          Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge of hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph shall
preclude the executors, administrators, or other legal representative of the
Employee or the Employee’s estate from assigning any rights to payment hereunder
to the person or persons entitled thereto.
 
(iii)          The Company may assign this Agreement and any rights hereunder to
any wholly owned subsidiary of the Company.
 
(b)           Binding Effect.  This Agreement shall be binding upon, and inure
to the benefit of, the Employee and the Company and their respective successors
and assigns.
 
(c)           Headings.  Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
 
(d)           Notice.  For purposes of this Agreement, written notice shall be
effective if personally delivered or if sent by certified mail, return receipt
requested, to the following addresses or to such other addresses as either may
designate in writing to the other party:
 
Employee:                      John S. Long
        307 3rd Street
        Cheraw, South Carolina  29520

 
Page 49

--------------------------------------------------------------------------------

 

 
Company:              First Bancorp
341 North Main Street
Troy, North Carolina  27371
Attention:  Chief Executive Officer
 
For purpose of computing time, all time requirements under this Agreement will
start on the date mailed or if personally delivered, when delivered.
 
12.           Governing Law.  This Agreement has been executed and delivered in
the State of North Carolina, and its validity, interpretation, performance and
enforcement shall be governed by the internal laws of such State.
 
13.           Effect of Prior Agreements.  This Agreement contains the entire
understanding between the parties with reference to the employment of the
Employee, and supersedes any prior employment agreement, understanding or
arrangement between the Employee and the Company, its subsidiaries or
affiliates.
 
[signatures on following page]
 
 
 

 



 
Page 50

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above stated.
 







 
EMPLOYER:
             
By:
/s/ Jerry L. Ocheltree
   
Name:  Jerry L. Ocheltree
   
Title:  Chief Executive Officer
                   
EMPLOYEE:
             
/s/ John S. Long
 
John S. Long




Page 51
 
 